Per Curiam.
From the return of the'respondent it appears that the petitioner had done nothing in the case which he sought to have removed to the county of his residence, except to attempt to comply with the provisions of the statute necessary to entitle him to such removal; and that at the time to which the preliminary order in this proceeding related, he had fully complied with such provisions. This being so, we think the case falls within the principle announced in State, ex rel. Allen, v. Superior Court of Pierce County, 9 Wash. 668 (38 Pac. 206); and that under the rule therein announced the petitioner was entitled to have the case removed in accordance with his demand.
It follows that the superior court of Pierce county must he perpetually prohibited from further proceeding in the case, except to cause it to he certified to the superior court of Snohomish county.